Title: To George Washington from Samuel Chase, 3 September 1789
From: Chase, Samuel
To: Washington, George



My Dear Sir
Baltimore 3d Septr 1789.

I beg You to be assured, that no Person more sincerely rejoiced in your unanimous Election as President of the united States, than Myself; and that my personal Respect for, and attachment to, your private and public Character have been uniformly manifested, ever since I had the Honour to be known to You. I have always esteemed it honorable to execute a public Office in a free Government; but heretofore my profession furnished ample Support for Myself, and a numerous Family. If, Sir, You should think Me capable, and proper to discharge the Duty of one of the five associate Judges, and should be pleased to put Me in Nomination to the Senate, I shall be highly gratified; and will exert Myself to execute so honorable and important a Station with Integrity, fidelity, and Diligence: and I flatter Myself, that You will never have Occasion to regret the Confidence reposed in Me. I have communicated my wishes to no person, because from your good Opinion, and Confidence alone do I wish for the Appointment—If my Desires do not meet your approbation I beg they may remain within your own Breast, for I do not wish to afford my political Enemies (for I never had any private ones) an Opportunity to mortify and insult Me. In a public, or private Station You may depend on my attachment, and affection to Yourself, and that my Endeavours shall not be wanting to render your Administration as easy and happy as possible; and that I will support the present Government, agreeably to my late solemn Engagement.
I pray my most respectful Compliments to Mrs Washington, and I am, Dear Sir, with the Greatest Respect & Esteem, Your affectionate and obedient Servant

Saml Chase

